       Case 4:01-cr-00099-BMM Document 101 Filed 04/29/20 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


UNITED STATES OF AMERICA,
                                                 CR-01-99-GF-BMM
                Plaintiff,
      vs.

SHAWN RODRIGUEZ,                                        ORDER

                Defendant.


      United States Magistrate Judge John Johnston entered Amended Findings

and Recommendations in this matter on April 15, 2020. (Doc. 99.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).
       Case 4:01-cr-00099-BMM Document 101 Filed 04/29/20 Page 2 of 3



      Judge Johnston conducted a revocation hearing on April 14, 2020. (Doc.

100.) The United States accused Rodriquez of violating his conditions of

supervised release 1) by failing to report for substance abuse treatment; and 2) by

using methamphetamine on two separate occasions. (Doc. 90.)

      At the revocation hearing, Rodriguez admitted that he had violated a

condition of his supervised release by 1) failing to report for substance abuse

treatment; and 2) by using methamphetamine on April 4, 2020. Rodriguez denied

alleged violation 3. (Doc. 100.) The Court dismissed alleged violation 3 on the

government’s motion. Judge Johnston found that Rodriguez’s violations warranted

revocation, and recommended that Rodriguez should receive a custodial sentence

of 90 days of custody with credit for time served, with 29 months of supervised

release to follow. (Doc. 99 at 4.)

      The violations prove serious and warrant revocation of Rodriguez’s

supervised release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 99) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that Defendant Shawn Rodriguez be

incarcerated for a term of 90 days with credit for time served with 29 months of

supervised release to follow. Rodriguez should serve up to the first 90 days of
       Case 4:01-cr-00099-BMM Document 101 Filed 04/29/20 Page 3 of 3



supervised release at a secure inpatient substance abuse treatment center, as

directed by his probation officer.

      DATED this 29th day of April, 2020.
